DETAILED ACTION
	This office action is in response to the filing of the present application on 5/1/2020.  The present application is a divisional of US Application 16/079,373.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “depositing a donor semiconductor nitride layer on a donor dielectric layer” must be shown or the feature(s) canceled from the claim(s).  The Figures show instead that the handle substrate has multiple handle dielectric layers.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claims 30 are objected to because of the following informalities:  there are two instances of claim 30.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 32, the claim includes that the donor dielectric layer is a multilayer.  Claim 20 already includes a donor semiconductor nitride layer.  It is not clear if the original specification teaches at least three dielectric layers on the donor substrate.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the single crystal semiconductor handle substrate" in the middle of the second paragraph.  There is insufficient antecedent basis for this limitation in the claim.  It is believed it was intended to claim “the single crystal silicon handle substrate” instead.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 37 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al. (US 2009/0117716, cited by Applicant) in view of Konishi et al. (US 2015/0303097).
	Regarding claims 1 and 2, Shimomura et al. teaches (Figure 1A - 1H) a method of preparing a multilayer structure, the method comprising: depositing a handle semiconductor nitride layer 104 on a handle dielectric layer 103 in interfacial contact with a front surface of a silicon handle substrate 101 (Paragraph 0063, see note regarding single crystal), wherein the silicon handle substrate 101 comprises two major, generally parallel surfaces, one of which is the front surface of the silicon handle substrate 101 and the other of which is a back surface of the silicon handle substrate 101, a circumferential edge joining the front surface and the back surface of the silicon handle substrate 101, a central plane between the front surface and the back surface of the silicon handle substrate 101, and a bulk region between the front and back surfaces of the silicon handle substrate; and 
bonding a donor dielectric layer 112 in interfacial contact with a front surface of a single crystal semiconductor donor substrate 111 to the handle semiconductor nitride layer 104 to thereby form a bonded structure, wherein the single crystal semiconductor donor substrate 111 comprises two major, generally parallel surfaces, one of which is the front surface of the semiconductor donor substrate and the other of which is a back surface of the semiconductor donor substrate, a circumferential edge joining the front and back surfaces of the semiconductor donor substrate, a central plane between the front and back surfaces of the semiconductor donor substrate, and a bulk region between the front and back surfaces of the semiconductor donor substrate, and further wherein the single crystal semiconductor donor substrate 111 comprises a cleave plane 113.

Shimomura et al. does not teach that the handle dielectric layer comprises a flowable silazane.  Konishi et al. teaches that a handle dielectric layer 4a (Figure 1B, also Paragraph 0032) comprises a flowable silazane. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a flowable silazane for the handle dielectric layer of Shimomura et al. since silazane is well known to be easily deposited.  Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.
Regarding claim 3, Shimomura et al. teaches that the single crystal semiconductor donor substrate 111 comprises single crystal silicon (Paragraph 0071).
Regarding claim 4, Shimomura et al. teaches that the single crystal semiconductor donor substrate 111 comprises a single crystal silicon wafer (Paragraph 0071).  Silicon substrates made from the Czochralski method is very common in the art.  It would have been obvious to one 
Regarding claim 5, Shimomura et al. teaches that the handle semiconductor nitride layer 104 is deposited by plasma enhanced chemical vapor deposition (Paragraph 0070).
Regarding claim 6, Shimomura et al. teaches that the handle semiconductor nitride layer 104 comprises silicon nitride.
Regarding claim 7, Shimomura et al. does not teach that the silicon nitride has a molar ratio of silicon to nitride of between about 0.7 and about 1.8, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use such a molar ratio, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
Regarding claim 8, Shimomura et al. teaches that the handle semiconductor nitride layer has a thickness.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
 Regarding claim 9, Shimomura et al. teaches that the handle semiconductor dielectric layer has a thickness.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
Regarding claim 10, Shimomura et al. in view of Konishi et al. taught flowable silazane (see claim 1).  Konishi et al. further teaches that the flowable silazane is perhydropolysilazane (Paragraph 0035).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use perhydropolysilazane, since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.
Regarding claim 11, Shimomura et al. in view of Konishi et al. taught flowable silazane (see claim 1).  Konishi et al. further teaches that the flowable silazane is perhydropolysilazane (Paragraph 0035).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use perhydropolysilazane, since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a polysilazane derivatized with an R group comprising hydrocarbyl having from one to 12 carbon atoms or an R group comprising aromatic groups having from three to 12 carbon atoms, since a prima facie case of obviousness may be made when chemical compounds have very close structure similarities and similar utilities.  Please see MPEP §2144.09.  The close structure similarity is taught by Applicant (Paragraph 0044).
Regarding claims 12 and 13, Shimomura et al. teaches that the donor dielectric layer 112 comprises a material selected from the group consisting of silicon dioxide, silicon oxynitride, silicon nitride (Paragraph 0072).
Regarding claim 14, Shimomura et al. does not show the donor dielectric layer being a multilayer in the embodiment of Figures 1A - 1H, however, Shimomura et al. teaches that the donor dielectric layer can be a multilayer comprising a material selected from the group consisting of silicon dioxide, silicon oxynitride, and silicon nitride (Paragraph 0224).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed multilayer for the donor dielectric layer of Shimomura et al. since doing so may provide extra protection.  Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.
Regarding claim 15, Shimomura et al. teaches that the donor dielectric layer 112 has a thickness.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
Regarding claims 16 - 17, Shimomura et al. teaches annealing the bonded structure at a temperature and for a duration sufficient to strengthen the bond between the donor dielectric layer of the single crystal semiconductor donor substrate and the handle nitride layer of the single crystal silicon handle substrate at about 400°C (Paragraph 0122).
Regarding claim 18, Shimomura et al. teaches a pressure (Paragraph 0122).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed pressure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
Regarding claim 19, Shimomura et al. teaches (Figure 1H) mechanically cleaving the bonded structure at the cleave plane 113 of the single crystal semiconductor donor substrate to thereby prepare a cleaved structure comprising the single crystal silicon handle substrate, the handle dielectric layer, the handle semiconductor nitride layer, the donor dielectric layer, and a single crystal semiconductor device layer.
Regarding claims 20 and 21, Shimomura et al. teaches a method of preparing a multilayer structure, the method comprising (Figures 7A - 7G): 
depositing a donor semiconductor nitride layer 118 on a donor dielectric layer 117 in interfacial contact with a front surface of a single crystal semiconductor donor substrate 111, wherein the single crystal semiconductor donor substrate 111 comprises two major, generally parallel surfaces, one of which is the front surface of the semiconductor donor substrate 111 and the other of which is a back surface of the semiconductor donor substrate 111, a circumferential edge joining the front and back surfaces of the semiconductor donor substrate 111, a central plane between the front and back surfaces of the semiconductor donor substrate 111, and a bulk region between the front and back surfaces of the semiconductor donor substrate 111, and further wherein the single crystal semiconductor donor substrate 111 comprises a cleave plane 113; and 
bonding the donor semiconductor nitride layer 118 to a silicon handle substrate 101 to thereby form a bonded structure, wherein the silicon handle substrate comprises two major, 
	Shimomura et al. does not specifically state that the silicon handle substrate 101 is single crystal.  Generally in the art, when one says “silicon substrate”, it is implied that it is a single crystal as the Czochralski method is commonly used to form silicon substrates.  However, for thoroughness, one having ordinary skill in the art would recognize a silicon substrate as single crystalline, polycrystalline, or amorphous.  Given that there is a finite set of choices, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a single crystal silicon substrate made from the Czochralski method for the silicon handle substrate of Shimomura et al. since single crystal silicon substrates were very common.
Shimomura et al. does not teach that a handle dielectric layer on the silicon handle substrate where the handle dielectric layer comprises a flowable silazane.  Konishi et al. teaches that a handle dielectric layer 4a (Figure 1B, also Paragraph 0032) comprises a flowable silazane. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shimomura et al. by including a handle dielectric layer on the silicon handle substrate where a flowable silazane is used for the handle dielectric layer, in the manner taught by Konishi et al., since including a handle dielectric may further strengthen substrate bonding and since silazane is well known to be easily deposited.  Furthermore, it has been held that the selection of a known material based on its suitability for its 
Regarding claim 22, Shimomura et al. teaches that the single crystal semiconductor donor substrate 111 comprises single crystal silicon (Paragraph 0071).
Regarding claim 23, Shimomura et al. teaches that the single crystal semiconductor donor substrate 111 comprises a single crystal silicon wafer (Paragraph 0071).  Silicon substrates made from the Czochralski method is very common in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a silicon substrate made from the Czochralski method for the single crystal semiconductor donor substrate 111 since such substrates are very common in the art.
Regarding claim 24, Shimomura et al. teaches that the donor semiconductor nitride layer 118 is deposited by plasma enhanced chemical vapor deposition (Paragraph 0229).
Regarding claim 25, Shimomura et al. teaches that the donor semiconductor nitride layer 118 comprises silicon nitride (Paragraph 0228).
Regarding claim 26, Shimomura et al. does not teach that the silicon nitride has a molar ratio of silicon to nitride of between about 0.7 and about 1.8, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use such a molar ratio, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
Regarding claim 27, Shimomura et al. teaches that the donor semiconductor nitride layer has a thickness.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
Regarding claim 28, Shimomura et al. in view of Konishi et al. taught flowable silazane (see claim 1).  Konishi et al. further teaches that the flowable silazane is perhydropolysilazane (Paragraph 0035).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use perhydropolysilazane, since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.
Regarding claim 29, Shimomura et al. in view of Konishi et al. taught flowable silazane (see claim 1).  Konishi et al. further teaches that the flowable silazane is perhydropolysilazane (Paragraph 0035).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use perhydropolysilazane, since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a polysilazane derivatized with an R group comprising hydrocarbyl having from one to 12 carbon atoms or an R group comprising 
Regarding claim 30, Shimomura et al. teaches that the handle semiconductor dielectric layer has a thickness.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
Regarding claims 30 (second instance) and 31, Shimomura et al. teaches that the donor dielectric layer 117 comprises a material selected from the group consisting of silicon dioxide, silicon oxynitride, silicon nitride (Paragraph 0224-0229).
Regarding claim 32, Shimomura et al. teaches that the donor dielectric layer can be a multilayer (Paragraph 0223) comprising a material selected from the group consisting of silicon dioxide, silicon oxynitride, and silicon nitride (Paragraph 0224).  
Regarding claim 33, Shimomura et al. teaches that the donor dielectric layer 112 has a thickness.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
Regarding claims 34 - 35, Shimomura et al. teaches annealing the bonded structure at a temperature and for a duration sufficient to strengthen the bond between the donor dielectric 
Regarding claim 36, Shimomura et al. teaches a pressure (Paragraph 0122).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed pressure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
Regarding claim 37, Shimomura et al. teaches (Figure 1H) mechanically cleaving the bonded structure at the cleave plane 113 of the single crystal semiconductor donor substrate to thereby prepare a cleaved structure comprising the single crystal silicon handle substrate, the handle dielectric layer, the handle semiconductor nitride layer, the donor dielectric layer, and a single crystal semiconductor device layer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 33 of U.S. Patent No. 10,593,748. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 33 of U.S. Patent No. 10,593,748 anticipates claim 1 of the present application.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No. 10,593,748. Although the claims at issue are not claim 30 of U.S. Patent No. 10,593,748 anticipates claim 20 of the present application.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No. 10,573,550. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 30 of U.S. Patent No. 10,573,550 anticipates claim 1 of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        


/SHAHED AHMED/Primary Examiner, Art Unit 2813